
	

114 HRES 446 IH: Expressing support for designation of October 2 as “National Manufacturing Day”.
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 446
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Mrs. Dingell (for herself and Mrs. Miller of Michigan) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of October 2 as National Manufacturing Day.
	
	
 Whereas United States manufacturers provide 17,600,000 jobs in the United States; Whereas manufacturing accounted for 12 percent of Gross Domestic Product in 2014;
 Whereas including pay and benefits, the annual mean earnings of a United States manufacturing worker is $77,506, almost $15,000 higher than the average wage of all other industries;
 Whereas manufacturing continues to be the backbone of the United States Economy, contributing $2,090,000,000,000 to the economy in 2014;
 Whereas manufacturers continue to transform the marketplace, performing more than 75 percent of non-government research and development, accounting for more innovation than any other sector;
 Whereas United States manufacturing workers' productivity exceeds that of any other manufacturing economy; and
 Whereas in the past five 5 years, United States manufacturing has added over 700,000 jobs, marking the fastest pace of job growth since the 1990s: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the critical role manufacturing plays in the United States economy creating good paying jobs that help support working families; and
 (2)supports the designation of National Manufacturing Day, which honors the hardworking men and women of the United States manufacturing sector.  